     Case 2:21-cv-00393-GMN-EJY Document 18 Filed 07/27/21 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   GERMANI CANNADY, et al.,                                 Case No. 2:21-cv-00393-GMN-EJY
 5                 Plaintiff,
                                                                           ORDER
 6          v.
 7   UNITED STATES DISTRICT COURT, et al.,
 8                 Defendants.
 9

10          Before the Court is Plaintiff’s Motion to Request Jurisdiction Stay in the District of Nevada
11   (ECF No. 14) and Motion to Extend Time (ECF No. 15). Both Motions were file on July 27,
12   2021. On July 6, 2021, the Court adopted the Report and Recommendation to transfer this matter to
13   the District of Colorado. ECF No. 11. The civil case in the District of Nevada was terminated on
14   that date. On July 16, 2021, the transmittal of the case to the District of Colorado was
15   completed. Thus, this case is now pending in Colorado.
16          Accordingly, Plaintiff’s Motion to Request Jurisdiction Stay in the District of Nevada (ECF
17   No. 14) and Motion to Extend Time (ECF No. 15) are DENIED as moot.
18          Dated this 27th day of July, 2021.
19

20                                                       ELAYNA J. YOUCHAH
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     1
